

	

		II

		109th CONGRESS

		1st Session

		S. 809

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Lautenberg (for

			 himself, Mr. Corzine, and

			 Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish certain duties for pharmacies when

		  pharmacists employed by the pharmacies refuse to fill valid prescriptions for

		  drugs or devices on the basis of personal beliefs, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Access to Legal Pharmaceuticals

			 Act.

		2.FindingsThe Congress finds as follows:

			(1)An individual’s right to religious belief

			 and worship is a protected, fundamental right in the United States.

			(2)An individual’s

			 right to access legal contraception is a protected, fundamental right in the

			 United States.

			(3)An individual's right to religious belief

			 and worship cannot impede an individual's access to legal prescriptions,

			 including contraception.

			3.Duties of

			 pharmacies with respect to refusal of pharmacists to fill valid

			 prescriptions

			(a)In

			 generalPart B of title II of

			 the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at

			 the end the following section:

				

					249.Duties of

				pharmacies with respect to refusal of pharmacists to fill valid

				prescriptions

						(a)In

				generalA pharmacy that receives prescription drugs or

				prescription devices in interstate commerce shall maintain compliance with the

				following conditions:

							(1)If a product is in

				stock and a pharmacist employed by the pharmacy refuses on the basis of a

				personal belief to fill a valid prescription for the product, the pharmacy

				ensures, subject to the consent of the individual presenting the prescription

				in any case in which the individual has reason to know of the refusal, that the

				prescription is, without delay, filled by another pharmacist employed by the

				pharmacy.

							(2)Subject to subsection (b), if a product is

				not in stock and a pharmacist employed by the pharmacy refuses on the basis of

				a personal belief or on the basis of pharmacy policy to order or to offer to

				order the product when presented a valid prescription for the product—

								(A)the pharmacy

				ensures that the individual presenting the prescription is immediately informed

				that the product is not in stock but can be ordered by the pharmacy; and

								(B)the pharmacy

				ensures, subject to the consent of the individual, that the product is, without

				delay, ordered by another pharmacist employed by the pharmacy.

								(3)The pharmacy does

				not employ any pharmacist who engages in any conduct with the intent to prevent

				or deter an individual from filling a valid prescription for a product or from

				ordering the product (other than the specific conduct described in paragraph

				(1) or (2)), including—

								(A)the refusal to

				return a prescription form to the individual after refusing to fill the

				prescription or order the product, if the individual requests the return of

				such form;

								(B)the refusal to transfer prescription

				information to another pharmacy for refill dispensing when such a transfer is

				lawful, if the individual requests such transfer;

								(C)subjecting the

				individual to humiliation or otherwise harassing the individual; or

								(D)breaching medical

				confidentiality with respect to the prescription or threatening to breach such

				confidentiality.

								(b)Products not

				ordinarily stockedSubsection (a)(2) applies only with respect to

				a pharmacy ordering a particular product for an individual presenting a valid

				prescription for the product, and does not require the pharmacy to keep such

				product in stock, except that such subsection has no applicability with respect

				to a product for a health condition if the pharmacy does not keep in stock any

				product for such condition.

						(c)Enforcement

							(1)Civil

				penaltyA pharmacy that violates a requirement of subsection (a)

				is liable to the United States for a civil penalty in an amount not exceeding

				$5,000 per day of violation, and not to exceed $500,000 for all violations

				adjudicated in a single proceeding.

							(2)Private cause of

				actionAny person aggrieved as a result of a violation of a

				requirement of subsection (a) may, in any court of competent jurisdiction,

				commence a civil action against the pharmacy involved to obtain appropriate

				relief, including actual and punitive damages, injunctive relief, and a

				reasonable attorney's fee and cost.

							(3)LimitationsA

				civil action under paragraph (1) or (2) may not be commenced against a pharmacy

				after the expiration of the five-year period beginning on the date on which the

				pharmacy allegedly engaged in the violation involved.

							(d)DefinitionsFor

				purposes of this section:

							(1)The term

				employ, with respect to the services of a pharmacist, includes

				entering into a contract for the provision of such services.

							(2)The term pharmacist means a

				person authorized by a State to practice pharmacy, including the dispensing and

				selling of prescription drugs.

							(3)The term pharmacy means a

				person who—

								(A)is authorized by a

				State to engage in the business of selling prescription drugs at retail;

				and

								(B)employs one or

				more pharmacists.

								(4)The term

				prescription device means a device whose sale at retail is

				restricted under section 520(e)(1) of the Federal Food, Drug, and Cosmetic

				Act.

							(5)The term

				prescription drug means a drug that is subject to section

				503(b)(1) of the Federal Food, Drug, and Cosmetic Act.

							(6)The term

				product means a prescription drug or a prescription

				device.

							(7)The term valid, with respect

				to a prescription, means—

								(A)in the case of a

				drug, a prescription within the meaning of section 503(b)(1) of the Federal

				Food, Drug, and Cosmetic Act that is in compliance with applicable law,

				including, in the case of a prescription for a drug that is a controlled

				substance, compliance with part 1306 of title 21, Code of Federal Regulations,

				or successor regulations; and

								(B)in the case of a device, an authorization

				of a practitioner within the meaning of section 520(e)(1) of such Act that is

				in compliance with applicable law.

								(8)The term without delay, with

				respect to a pharmacy filling a prescription for a product or ordering the

				product, means within the usual and customary timeframe at the pharmacy for

				filling prescriptions for products for the health condition involved or for

				ordering such products,

				respectively.

							.

			(b)Effective

			 dateThe amendment made by subsection (a) takes effect upon the

			 expiration of 30 days after the date of the enactment of this Act, without

			 regard to whether the Secretary of Health and Human Services has issued any

			 guidance or final rule regarding such amendment.

			

